         Case 1:20-cv-00993-ABJ Document 77 Filed 02/24/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
____________________________________
                                            )
NORA AND HER MINOR                          )
SON, JOSE (by and through                   )
his mother) c/o American                    )
Civil Liberties Union, et al.,              )
                                            )
                          Plaintiffs,       )
                                            )
         v.                                 )    Civil Action No. 20-0993 (ABJ)
                                            )
ALEJANDRO N. MAYORKAS,                      )
Secretary of the Department                 )
of Homeland Security                        )
in his official capacity, et al.,           )
                                            )
                          Defendants.       )
____________________________________)


                                           ORDER

        For the reasons stated in the Memorandum Opinion to be filed under seal on this date,

Defendants’ Motion to Dismiss [Dkt. # 52] is GRANTED in part and DENIED in part. The

Motion to Dismiss will be DENIED as to Count One, which will proceed, but GRANTED as to

Counts Two and Three; Count Two is dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6) and Count Three is dismissed pursuant to Rule 12(b)(1).

       It is FURTHER ORDERED that the parties inform the Court by March 1, 2021, whether

they agree that the Memorandum Opinion can be unsealed in full or, if not, which portions need

to remain redacted.

       SO ORDERED.


DATE: February 24, 2021                     AMY BERMAN JACKSON
                                            United States District Judge


                                               1
